DETAILED ACTION

The text of those sections of Title 35, US Code not included in this office action can be found in a prior office action 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Rejections 

The previous rejection of claims 1, 5, 8, 14, 19-22, and 27-29 under 35 USC 112 (a) for lack of written description are withdrawn in view of amendments of the claims by the applicants. 

Claim Rejections - 35 USC § 112

Claims 1, 5, 8, 14, 19-22, 27-29, and 30-36 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, lines 15-18, with respect to the limitation "wherein the anode is restricted from contact with a portion of the aqueous solution that includes the peroxide generated at the cathode," it is unclear if (a) the anode is restricted from contact with a portion of the aqueous solution that includes the peroxide generated at the cathode, or (b) the anode is restricted from all portions of the aqueous solution that includes the peroxide generated at the cathode.

Regarding claim 14, lines 9-12, with respect to the limitation "wherein the anode is restricted from contact with a portion of the aqueous solution that includes the peroxide generated at the cathode," it is unclear if (a) the anode is restricted from contact with a portion of the aqueous solution that includes the peroxide generated at the cathode, or (b) the anode is restricted from contact with all portions of the aqueous solution that includes the peroxide generated at the cathode

Regarding claim 19, it is unclear if the term “the water” refers to (a) water in which the electrochemical sensor and the peroxide generator are submerged, (b) water not containing hydrogen peroxide, or (c) water containing the generated hydrogen peroxide.

Regarding claims 27 and 30, it is unclear if the condition of “in response to detecting a loss of performance of the electrochemical sensor” for operating the peroxide generator is (a) optional, or (b) required.

Regarding claim 30, lines 9-12, with respect to the limitation "wherein the anode is restricted from contact with a portion of the aqueous solution that includes the peroxide generated at the cathode," it is unclear if (a) the anode is restricted from contact with a portion of the aqueous solution that includes the peroxide generated at the cathode, or (b) the anode is restricted from contact with all portions of the aqueous solution that includes the peroxide generated at the cathode.

Claims 5, 8, and 27-29 are rejected, because they depend from the rejected claim 1. 

Claims 19-22 are rejected, because they also depend from the rejected claim 14. 

Claims 31-36 are rejected, because they depend from the rejected claim 30.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 14, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over British patent application publication no. GB 2,501,769 (hereinafter called Lawrence), in view of Dhar et al, US patent no. 4,440,611 (hereinafter called Dhar), and Li et al, British patent no. GB2513103 (hereinafter called Li).

Regarding claim 1, Lawrence discloses a method for sensing the pH of an aqueous solution, the method comprising providing a water sensing apparatus including an electrochemical sensor including a cathode having an immobilized quinone catalyst; operating the sensor with the cathode, thereby sensing the pH of the aqueous solution using the sensor and the immobilized quinone catalyst of the cathode; and wherein the sensor is submerged in water (see Fig. 7 and the Abstract).

Lawrence does not disclose a method for preventing or limiting biofouling of a sensor using an electrochemical peroxide generator using the cathode of the electrochemical sensor above having an immobilized quinone catalyst to generate peroxide electrochemically in an aqueous solution comprising dissolved oxygen, wherein the peroxide is generated from the oxygen and the water in the aqueous solution; preventing or limiting biofouling of the sensor by diffusing the peroxide to the sensor or directing a flow of the aqueous solution into which the peroxide is generated to the sensor.

Dhar discloses a method for preventing or limiting biofouling of a metallic or semimetallic cathode surface (see column 4, lines 38-41), the method comprising: providing a cathode 20 of an electrochemical peroxide generator (see Fig. 1 and 2); using the cathode 20 to generate peroxide in an aqueous solution comprising dissolved oxygen, wherein the peroxide is generated from the oxygen and the water in the aqueous solution (see column 4, lines 38-44); diffusing the peroxide to the metallic or semimetallic 

Li teaches that a cathode having a quinone catalyst immobilized on the cathode is suitable for generating peroxide (see page 3, lines 11-15 and 24-28). Li further teaches that the quinone catalyst allows reduction of oxygen to hydrogen peroxide to proceed in two stages which permits the cathode potential to be kept independent of the flow rate of the solution and thus preventing rise in overpotential (see page 4, lines 18-22; and page 5, lines 1-10).  

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Lawrence by using the cathode having immobilized quinone catalyst of the electrochemical sensor of Lawrence disclosed above to generate peroxide electrochemically in an aqueous solution comprising dissolved oxygen. The person with ordinary skill in the art would have been motivated to make this modification, because Dhar teaches that diffusing the peroxide to the cathode surface prevents or limits biofouling on the sensor (see column 3, lines 34-37), and Li teaches that the quinone catalyst prevents rise in overpotential during electrochemical reduction of oxygen to hydrogen peroxide (see page 4, lines 18-22; and page 5, lines 1-10).  

Regarding claim 8, Lawrence further discloses that the cathode comprises carbon and/or glassy carbon (see page 8, lines 17-20).



Lawrence does not disclose an electrochemical peroxide generator configured in use to be submerged in water, wherein the peroxide generator is arranged to use the immobilized quinone catalyst of the cathode of the electrochemical sensor to generate peroxide in an aqueous solution comprising dissolved oxygen and from the oxygen and the water in the aqueous solution, and a programmed control unit arranged to operate the peroxide generator to generate the peroxide.

Dhar discloses an electrochemical peroxide generator to generate peroxide electrochemically at a cathode for preventing or limiting biofouling of a metallic or semimetallic cathode surface (see Fig. 1 and 2; and column 4, lines 38-41), wherein the peroxide is generated from the oxygen and the water in the aqueous solution (see column 4, lines 38-44); wherein the metallic or semimetallic cathode surface is submerged in water (see column 6, lines 60-67). It is noted that the electrochemical peroxide generator taught by Dhar reads on a programmed control unit arranged to selectively operate the peroxide generator to generate the peroxide.

Li teaches a method for electrochemically generating peroxide at cathode of an electrochemical peroxide generator, wherein a quinone catalyst is immobilized on the cathode (see page 3, lines 11-15 and 24-28). Li further teaches that the quinone catalyst allows reduction of oxygen to hydrogen peroxide to proceed in two stages which permits 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Lawrence by using the cathode having immobilized quinone catalyst of the electrochemical sensor of Lawrence disclosed above to generate peroxide electrochemically in an aqueous solution comprising dissolved oxygen. The person with ordinary skill in the art would have been motivated to make this modification, because Dhar teaches that diffusing the peroxide to the cathode surface prevents or limits biofouling on the sensor (see column 3, lines 34-37), and Li teaches that the quinone catalyst prevents rise in overpotential during electrochemical reduction of oxygen to hydrogen peroxide (see page 4, lines 18-22; and page 5, lines 1-10).  

The limitation “the programmed control unit is arranged to selectively operate the peroxide generator to generate the peroxide in response to detecting the sensor has a loss of performance” is considered to be a contingent limitation. According to the MPEP, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. However, according to Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016), "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim” (see MPEP 2111.04 (II)). 



It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by having the cathode comprise a mesh as taught by Li. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2012/0132544 (hereinafter called Lawrence44) , in view of Dhar et al, US patent no. 4,440,611 (hereinafter called Dhar), and Li et al, British patent no. GB2513103 (hereinafter called Li), as shown for claim 14 above, and further in view of Piedrahita et al, US patent no. 5,889,209 (hereinafter called Piedrahita).

Lawrence44 in view of Dhar and Li does not explicitly teach that the water sensing apparatus comprises a pump for flowing the water over the sensor.

Piedrahita teaches that the water sensing apparatus comprises a pump 104 for flowing the water over an oxygen sensor 26 (see Fig. 2 and column 3, lines 43-47).
 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the apparatus taught by Lawrence44 in view of Dhar and Li by adding a pump for flowing the water prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over British patent application publication no. GB 2,501,769 (hereinafter called Lawrence), in view of Dhar et al, US patent no. 4,440,611 (hereinafter called Dhar), Li et al, British patent no. GB2513103 (hereinafter called Li), as shown for claim 1 above, and further in view of US pre-grant patent publication no. 2015/0032292 (hereinafter called Stratton), and US pre-grant patent publication no. 2002/0014410 (hereinafter called Silveri).

Regarding claim 27, Lawrence44 in view of Dhar and Li does not explicitly teach that the method comprises detecting a loss of performance in the sensor.

Stratton teaches a sensor 36 which detects a loss of performance in the sensor, and a control system 20 for a sensor cleaning system that determines if the sensor is in need of cleaning (see paragraph 0049). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Lawrence44 in view of Dhar and Li by adding the step of detecting a loss of performance in the sensor as taught by Stratton. The person with ordinary skill in the art would have been motivated to make this modification, because Stratton teaches that the advantage of the modification would be determining if the sensor is in need of cleaning (see paragraph 0049).  . 

The limitation “in response to detecting the loss of performance, using the immobilised quinone catalyst of the cathode of the electrochemical peroxide generator to generate peroxide in an aqueous solution comprising dissolved oxygen” is considered to be a contingent limitation. According to the MPEP, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (see MPEP 2111.04 (II)). In any case, 
Stratton teaches that the control system for the sensor cleaning system receives inputs from the sensor to determine whether a signal to actuate a cleaning system for a sensor should be generated based on predetermined cleaning criteria (see paragraph 0005). Thus Stratton teaches sending a signal to actuate a cleaning system for a sensor in response to detecting the loss of performance. 
 
Lawrence in view of Dhar, Li, and Stratton does not explicitly teach that detecting the loss of performance includes detecting a change to a reference signal for the sensor.  

Regarding claim 28, Silveri teaches that as scale builds up, the current through a cell 24 will decrease (see paragraph 0238). Silveri further teaches providing an anode and a reference electrode, wherein electrical potential applied to the cathode is held at a constant potential relative to the reference electrode, and wherein detecting the reference signal includes detecting a current at the reference electrode (see paragraph 0012).

One of ordinary skill in the art apprised of the teachings of Silveri would have recognized that detecting a change to a current signal (reads on a reference signal) for a sensor is 

Regarding claim 29, the limitation “generating additional peroxide when the loss of performance is detected” is considered to be a contingent limitation. According to the MPEP, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (see MPEP 2111.04 (II)). In any case, Stratton teaches that the control system for the sensor cleaning system receives inputs from the sensor to determine whether a signal to actuate a cleaning system for a sensor should be generated based on predetermined cleaning criteria (see paragraph 0005). Thus Stratton teaches sending a signal to actuate a cleaning system for a sensor in response to detecting the loss of performance. 

Allowable Subject Matter 

Claims 30-36 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.


wherein the anode is arranged to be in continuous communication with the flow of the aqueous solution, but restricted from contact with 

Claims 14 and 19-22 could be free of prior art if the following limitation of claim 14 is amended as follows: 

an anode arranged to be in continuous communication with a flow of the aqueous solution, but restricted from contact with 

Reasons for Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claim 30 as a whole, including the limitation that the anode is arranged to be restricted from contact with a portion of the flow of the aqueous solution that includes the peroxide generated at the cathode.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SALIL JAIN/Examiner, Art Unit 1795